            Case 1:19-cr-00615-VEC Document 5 Filed 07/10/20 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 7/10/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-615 (VEC)
                 -against-                                      :
                                                                :            ORDER
 DARRYL LAMOOR THOMAS,                                          :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS a VOSR hearing is scheduled for July 14, 2020;

        IT IS HEREBY ORDERED that the hearing is adjourned to July 16, 2020, at 2:00 p.m.

The hearing will be held in person in Courtroom 443 of the Thurgood Marshall Courthouse, 40

Foley Square, New York, New York, 10007.

        Per the SDNY COVID-19 COURTHOUSE ENTRY PROGRAM, any person who

appears at any SDNY courthouse must complete a questionnaire and have his or her temperature

taken. Please see the instructions, attached. Completing the questionnaire ahead of time will

save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact chambers promptly if

you or your client (if attending the proceeding) does not meet the requirements.



SO ORDERED.

Dated: July 9, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
          Case 1:19-cr-00615-VEC Document 5 Filed 07/10/20 Page 2 of 2



All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
